WALLACE, JUDGE:
Claimant herein seeks an award of $62.38, which was the cost of replacing a tire ruined as the result of striking a pothole on Route 60 in South Charleston, West Virginia, at about 8:30 p.m. on May 3, 1981.
The claimant testified that she was travelling on this four-lane highway in the right-hand lane of the two lanes reserved for westbound traffic; that she rarely drove this particular highway; that she was proceeding at a speed of 40 to 45 miles per hour, but was slowing down as she approached the stoplight at the Montrose intersection; and that she did not observe the pothole before striking it with her right front tire. Claimant testified that the pothole extended from the berm on the right into her lane of travel. There was no testimony regarding the length of time this particular defect had existed in the highway, nor was any evidence introduced indicating that the respondent had actual knowledge of the existence of the defect. The claimant did not stop after striking the pothole, and thus could not testify as to its size.
Under the facts as set forth above, and in accordance with myriad prior decisions of this Court, this claim must be denied.
Claim disallowed.